People v Rossborough (2021 NY Slip Op 03748)





People v Rossborough


2021 NY Slip Op 03748


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


574 KA 20-00476

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJONATHAN ROSSBOROUGH, DEFENDANT-APPELLANT. 


HAYDEN DADD, CONFLICT DEFENDER, GENESEO (BRADLEY E. KEEM OF COUNSEL), FOR DEFENDANT-APPELLANT.
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Livingston County Court (Jennifer M. Noto, J.), rendered February 20, 2020. The judgment convicted defendant upon his plea of guilty of forgery in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his guilty plea of forgery in the second degree (Penal Law § 170.10 [1]), defendant contends that County Court erred when it refused his request, made for the first time at sentencing, for a sentence of parole supervision pursuant to CPL 410.91. We reject that contention. Assuming, arguendo, that defendant was eligible for such a sentence, we conclude that defendant received the sentence promised by the court at the plea proceedings and, under the circumstances of this case, the court did not err in concluding that parole supervision pursuant to CPL 410.91 would not be appropriate (see People v Johnson, 137 AD3d 1419, 1420 [3d Dept 2016]; People v Patterson, 119 AD3d 1157, 1158 [3d Dept 2014], lv denied 24 NY3d 1046 [2014]). Contrary to defendant's further contention, the agreed-upon sentence is not unduly harsh or severe.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court